NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                 ______________

                                       No. 16-4176
                                     ______________

                                   IBRAHIM MOMIN,
                                             Petitioner
                                         v.

                            THE ATTORNEY GENERAL
                       OF THE UNITED STATES OF AMERICA,
                                            Respondent
                                 ______________

                     PETITION FOR REVIEW OF AN ORDER OF
                     THE BOARD OF IMMIGRATION APPEALS
                             (Agency No. A088-440-468)
                     Immigration Judge: Honorable Mirlande Tadal
                                   ______________

                       Submitted Under Third Circuit LAR 34.1(a)
                                   on June 15, 2017
                                   ______________

            Before: JORDAN, KRAUSE, and GREENBERG, Circuit Judges.

                              (Opinion Filed: June 16, 2017)
                                    ______________

                                        OPINION*
                                     ______________

KRAUSE, Circuit Judge.



       *
        This disposition is not an opinion of the full Court and, pursuant to I.O.P. 5.7,
does not constitute binding precedent.
         Ibrahim Momin, a native and citizen of Bangladesh, petitions for review of a

decision by the Board of Immigration Appeals (BIA) denying his motion to reopen his

removal proceedings. Because the BIA acted within its discretion in denying his motion,

we will deny the petition.

I.       Background

         Momin entered the United States without authorization in October 2010 and, soon

thereafter, was charged as removable and referred to an Immigration Judge (IJ). Momin

filed an application for asylum, withholding of removal, and relief under the Convention

Against Torture, asserting a fear of political persecution due to his membership in the

Bangladesh Nationalist Party (BNP). The IJ found Momin not credible and, in March

2011, denied his request for relief. The BIA affirmed the IJ’s decision and removal

order.

         In January 2014, Momin filed a motion with the BIA to reopen his immigration

proceedings, claiming that he would be targeted for his political activism with the BNP if

he were removed to Bangladesh and adducing evidence of his father’s murder in 2013 by

members of the Awami League, a rival political party. The BIA denied Momin’s motion

to reopen, concluding it rested on substantially the same claim of persecution for which

he was previously found not credible. In June 2015, we affirmed the BIA’s decision.

Momin v. Att’y Gen., 611 F. App’x 105 (3d Cir. 2015).

         Momin filed a second motion to reopen in May 2016. He acknowledged his

motion was time- and number-barred under 8 C.F.R. § 1003.2(c)(2), which allows a


                                              2
petitioner to file only one such motion “no later than 90 days after the date on which the

final administrative decision was rendered in the proceeding sought to be reopened.” Id.

However, he argued that he qualified for an exception under 8 C.F.R. § 1003.2(c)(3)(ii),

which exempts from the time and number limitations motions that rely on evidence of

“changed circumstances arising in the country of nationality . . . if such evidence is

material and was not available and could not have been discovered or presented at the

previous hearing.” Id.; see also 8 U.S.C. § 1229a(c)(7)(C)(ii).

       In support of his motion, Momin presented evidence of his active involvement

with the BNP in the United States and a 2016 assault on his brother in Bangladesh,

during which Awami League members allegedly threatened to kill Momin if he returned

to Bangladesh and did not cease his political activism. Momin also submitted, inter alia,

a letter from his brother regarding his brother’s confrontation with Awami League

members, photographs of Momin engaged in political activities in the United States,

news articles referencing BNP events in the United States, and the 2014 and 2015 U.S.

State Department Reports on Human Rights in Bangladesh. In November 2016, the BIA

denied his motion. This timely petition for review followed.

II.    Standard of Review1

       The BIA has discretion to grant or deny a motion to reopen, and therefore our

review of its decision is “highly deferential.” Guo v. Ashcroft, 386 F.3d 556, 561–62 (3d


       1
       The BIA had authority to review Momin’s motion under 8 C.F.R. § 1003.2(c),
and we have jurisdiction over the petition for review pursuant to 8 U.S.C. § 1252(a).


                                             3
Cir. 2004). We will only reverse the BIA’s decision as an abuse of discretion if it is

“arbitrary, irrational, or contrary to law.” Id. at 562. Similarly, we review the BIA’s

factual findings in support of its decision under a “deferential substantial evidence

standard.” Abdille v. Ashcroft, 242 F.3d 477, 483 (3d Cir. 2001). The BIA has “a duty to

explicitly consider any country conditions evidence submitted by an applicant that

materially bears on his claim,” Zheng v. Att’y Gen., 549 F.3d 260, 268 (3d Cir. 2008), and

“must provide an indication that it considered such evidence, and if the evidence is

rejected, an explanation as to why it was rejected,” Zhu v. Att’y Gen., 744 F.3d 268, 272

(3d Cir. 2014). At the same time, however, the BIA need not “expressly parse or refute

on the record each individual argument or piece of evidence offered by the petitioner,”

and may assess evidence “in summary fashion without a reviewing court presuming that

it has abused its discretion.” Zheng, 549 F.3d at 268.

III.   Discussion

       Momin claims the BIA erred in two ways in denying his motion and that those

errors give rise to a due process violation. We reject this claim because we perceive no

underlying legal error.2

       First, Momin points to particular evidence that he alleges constitutes changed

country conditions and asserts this evidence was not considered by the BIA. This

challenge lacks merit. Contrary to Momin’s assertion that the BIA did not explicitly


       2
        Because we affirm the BIA’s decision as to changed country conditions, we need
not address whether the BIA could also have concluded that Momin failed to make a
prima facie case for relief.

                                             4
mention “any of the evidence” he presented, Pet’r’s Br. 12, the BIA listed each piece of

evidence Momin offered in support of his motion and explained in detail, making specific

reference to the 2009 and 2015 State Department Reports, why that evidence did not

reveal a material change in country conditions. See Zheng, 549 F.3d at 268. Thus, we

are satisfied the BIA adequately considered Momin’s evidence.

       Second, Momin argues, to the extent his evidence was considered and deemed

unpersuasive, the BIA erred in denying his motion because the evidence he presented

does rise to the level of materially changed country conditions in Bangladesh—

specifically, evidence that, since the IJ’s decision in 2011, the Awami League has

become aware of his political activism in the United States and political violence has

materially increased in Bangladesh. Neither of these proffers is sufficient for Momin to

meet his “heavy burden of demonstrating” the facts alleged “would be sufficient, if

proved, to change the result of [his asylum] application.” Khan v. Att’y Gen., 691 F.3d

488, 496-97 (3d Cir. 2012) (internal quotations marks omitted).

       As the BIA recognized, evidence of any change in Momin’s BNP participation in

the United States, or the Awami League’s subsequent awareness of his new political

activities, relates to changed personal circumstances, not changed country conditions in

Bangladesh, and changed personal circumstances do not excuse an alien from the time

and number limitations on a motion to reopen. Id. at 497–98 (holding that a choice to

engage in political activities is a changed personal circumstance insufficient to justify

reopening). While Momin also cites the 2015 State Department Report, which described

a limited increase in political violence in early 2015 in response to the prior year’s

                                              5
elections, to show that political violence has materially increased in Bangladesh since the

IJ’s decision in 2011, the 2009 State Department Report, included in the record before the

IJ, described a similar spike in political violence after the country’s 2008 elections. Thus,

as the BIA observed, the 2015 Report merely revealed that “violence is, and has been, a

frequent feature of political activity in Bangladesh,” and the “reports of violence with

regard to elections and political participation in Bangladesh” at the time of Momin’s

motion to reopen were comparable to those available prior to his 2011 hearing. A.R. 4.

Momin also identifies his brother’s 2016 assault by the Awami League as evidence of

increased violence in Bangladesh, but we have previously held that State Department

Reports are “the most appropriate and perhaps the best resource” for assessing country

conditions. Zubeda v. Ashcroft, 333 F.3d 463, 477–78 (3d Cir. 2003) (citation omitted).

As such, we will not disturb the BIA’s determination to afford them greater weight than

Momin’s anecdotal evidence.

       In sum, the evidence Momin presents does not establish that political violence in

Bangladesh has materially increased, but rather that it has merely continued, or at most,

risen incrementally since the IJ’s decision in 2011. See Pllumi v. Att’y Gen., 642 F.3d

155, 161 (3d Cir. 2011) (affirming the BIA’s finding that a continuation of violent

conditions did not demonstrate a material change in conditions); Parvez v. Keisler, 506

F.3d 93, 97–98 (1st Cir. 2007) (indicating that consistent reports of political violence in

Bangladesh did not establish sufficiently changed conditions); Matter of S-Y-G-, 24 I. &

N. Dec. 247, 253 (BIA 2007) (explaining that an “incremental or incidental” change in

country conditions is immaterial). Accordingly, the BIA did not abuse its discretion,

                                              6
much less violate Momin’s due process rights, in finding no evidence of materially

changed country conditions sufficient to justify reopening.

III.   Conclusion

       For the foregoing reasons, we will deny Momin’s petition for review.




                                            7